UNPUBLISHED ORDER
                                  Not to be cited per Circuit Rule 53



                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604
                                    Submitted May 11, 2005*
                                     Decided May 13, 2005


                                               Before

                       Hon. FRANK H. EASTERBROOK, Circuit Judge

                       Hon. DIANE P. WOOD, Circuit Judge

                       Hon. DIANE S. SYKES, Circuit Judge

No. 04-2197
                                                                Appeal from the United
AARON B. SCRUGGS,                                               States District Court for the
     Plaintiff-Appellant,                                       Northern District of Indi-
               v.                                               ana, South Bend Division.

ED G. BUSS and DELORES CHRISMAN,                                No. 3:04-CV-091 AS
      Defendants-Appellees.                                     Allen Sharp, Judge.

                                               Order

    Aaron Scruggs, who has been prohibited by the United States District Court for
the Northern District of Indiana from filing new civil-rights suits until he pays the
sanctions imposed for frivolous arguments made in old ones, filed the current suit in
state court. It made claims under 42 U.S.C. §1983, among other sources of law, and
the defendants removed it under 28 U.S.C. §1441(b) because at least some of claims
arise under federal law. The district court dismissed the suit for failure to state a
claim on which relief may be granted, and Scruggs appeals.

   Appellees contend that the appeal must be dismissed because the judgment is
not final. They observe that the district judge’s opinion did not mention any of
Scruggs’s claims under state law and submit that an appeal must wait until they


   *   After an examination of the briefs and the record, we have concluded that oral argument is un-
necessary, and the appeal is submitted on the briefs and the record. See Fed. R. App. P. 34(a); Cir. R.
34(f).
No. 04-2197                                                                          Page 2

have been resolved. But it is judgments, not opinions, from which appeals lie, and
the judgment is final. It dismisses the suit, not just selected claims (or even just the
complaint) and so is appealable under 28 U.S.C. §1291. See Hoskins v. Poelstra, 320
F.3d 761 (7th Cir. 2003). The judge’s failure to resolve Scruggs’s claims under state
law is an error, to be sure, and potentially a reason to remand, but substantive er-
rors do not make judgments non-final.

   There is no need to remand for tidying up, however, because Scruggs does not
ask for this relief. He presents a single contention—that removal was improper—
and does not contend that the district court erred if indeed it possessed jurisdiction.

   Scruggs makes two arguments against the presence of this case in federal court.
One is that removal is impermissible because, given the eleventh amendment and
principles of sovereign immunity, some of his claims could not have been included in
an action filed in federal court. He relies on Schacht v. Wisconsin Department of
Corrections, 116 F.3d 1151 (7th Cir. 1997), but fails to note that the Supreme Court
disagreed and reversed. See Wisconsin Department of Corrections v. Schacht, 524
U.S. 381 (1998). See also Lapides v. University of Georgia, 535 U.S. 613 (2002). The
Supreme Court’s decision in Schacht shows that removal is authorized.

    The other argument rests on the sanctions order. Scruggs contends that, if he is
locked out of federal court, defendants must be too, because §1441 allows removal
only of actions that could have been filed originally in federal court. This is not,
however, quite what the statute says. It allows removal of actions within the origi-
nal jurisdiction of federal courts. The sanction against Scruggs does not alter any
court’s jurisdiction; it just limits his ability to avail himself of that jurisdiction. Sec-
tion 1441 gives defendants an independent entitlement to choose a federal forum,
and a district court could not, by sanctioning Scruggs for misconduct, diminish his
adversaries’ legal rights. It may be that a federal court has the authority to limit
the prosecution as well as the commencement of actions under federal law, so that
Scruggs cannot evade the sanction by filing federal claims in state court and pre-
cipitating their removal. But the district judge did not dismiss this suit under its
sanctions order, so we need not pursue that question. It is enough to hold that re-
moval was permissible; no other issue has been presented on appeal.

                                                                                 AFFIRMED